Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 3/15/2022, wherein claims 1-7 were amended. Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered indefinite by the limitation “wherein the clasp portion has several channels, the cover of the upper opening is able to snap into a bottom portion of an annular flange” since it is unclear if the channels of the clasp portion is what allows the upper cover to snap into the bottom portion of the annular flange, and, it is unclear what structure the annular flange is part of. For examination purposes, Examiner interprets the limitation as “wherein the clasp portion has several channels to allow the upper cover to snap into a bottom portion of an annular flange of the main body”.
Claim 3 is rendered indefinite by the limitation “and a reinforcing panel in said groove” since it is unclear the relationship between the reinforcing panel and the groove. For examination purposes, Examiner interprets the limitation as “and a reinforcing panel positioned within said groove”.
Claim 4 recites the limitation "said flat surface” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears “said flat surface” should be “said lower surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiSesa, Jr. (US 5,038,937).
Regarding claim 1, DiSesa discloses an improved structure of a storage box comprising: a main body (body of bottom-most container at 25 in Fig. 4) having front (right portion of the body) and rear (left portion of the body – similar to that at 4 in Fig. 4) portions, with an upper and front-facing opening, the upper and front-facing opening having a top opening (at 6) and a forward opening (at 9), and a recess (See Fig. 4 labeled below) in a rear wall, opposite to the forward opening, of  the rear portion of the main body; and a stacking assembly (15/16) attached to the main body, said stacking assembly covering configured to cover the upper and front-facing opening (as shown in Fig. 4), wherein the stacking assembly has an upper cover (15) and a front cover (16), the upper cover fitted to the front cover with a snap by snap-fitting, and wherein the upper cover has a convex portion (See Fig. 4 labeled below), and the wherein a shape of the convex portion the corresponds to a shape of the recess in the rear wall on the rear portion of the main body, and wherein the forward opening is cover covered by the front cover (as shown in Fig. 4).

    PNG
    media_image1.png
    713
    1048
    media_image1.png
    Greyscale

	Regarding claim 3, DiSesa discloses a groove (bottom surface of 53 in Fig. 5) recessed into a section of the inside of said upper cover, into which and a reinforcing panel (at 48 in Fig. 5) positioned within said groove.
Regarding claim 4, DiSesa discloses a lower surface (at 61) formed towards the front portion of an inside of the main body, wherein the front cover on the bottom of the stacking assembly is capable of being pushed in or slid out along said lower surface by means of a slightly protruding rounded convex portion (at 62) on each side of the front cover.
Regarding claim 5, DiSesa discloses a concave portion (at 38) protruding from a back section of an outside surface of the upper cover, a shape of the concave portion corresponding to a bottom adjacent concave portion (at 37) on a bottom of the main body of the storage box into which it can is configured to be introduced when stacking, and wherein the main body has a plurality of convex portions (See “Front convex portions” in Fig. 4 labeled above) protruding from front corners, wherein the plurality of convex portions correspond to a recessed area (See “Recessed area” in Fig. 4 labeled above) recessed in a middle of the upper cover.
Regarding claim 6, DiSesa discloses a raising support of extending channels (at 11/12) on an outer side of an upper periphery of the main body, said raising support capable of being positioned in a corresponding indented section of an adjacent main body (when main body portions are stacked/nested on one another).
Regarding claim 7, DiSesa discloses two concave portions (positioned on either side of elements 38), one of each of the two concave portions recessed on opposite sides at a rear portion of the upper cover, each of said two concave portions capable of being introduced into a corresponding rounded convex portion on a corresponding part of the front cover on an inside surface.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-4260069-A, US-5445397-A and US-5673811-A disclose similar storage boxes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735